Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Omar Alonso Galiano on October 15, 2021.

The application has been amended as follows: 
IN THE CLAIMS 
Claim 1, the clause spanning lines 11-20 has been amended to read - -among the plurality of tilt pads, a tilting pad provided in at least a lowest position with a loading direction as a downward direction, and a tilting pad provided adjacent on the rotational upstream side of the tilting pad provided in the lowest position, have a concave part at both side ends of the sliding surface in the rotational-axis direction, the concave portion formed by a first down step part from a sliding surface facing the rotary shaft and a second down step part from the sliding surface and a third down step part, wherein the first down step part makes a down step facing toward a rotational downstream side and 
Claim 3, lines 2-4 have been amended to read - - wherein the first step down part is formed to have a height larger than half of a difference between a radius of the sliding surface and a radius of the rotary shaft.- -
Claim 5, lines 2-4 have been amended to read - - wherein the first step down part is formed on the rotationally downstream side from a center of the tilting pad in the circumferential direction.- -
Claim 6, line 3 everything that follows the comma has been deleted so that the claim ends- -direction.- -
Claim 11, lines 2-3 have been amended to read - -wherein the concave part further comprises a fourth down step part and a fifth down step part forming a concave part with a stepped configuration.- -
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor render obvious the claimed combination of a tilt pad bearing wherein the pad at the lowest point and a pad provided upstream of the pad at the lowest point each have concave parts formed on each side ends of the pads, the concave parts being formed by three step down parts and within the concave part a side of the pad is open to the housing (the concave part is not closed on the side).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656